 

EXHIBIT 10.1

 

FORM OF PREFUNDING AGREEMENT

 

_____________________, 2015

 

Re: Abtech Holdings, Inc. Pre-Closing Funds

 

Dear Purchaser:

 

Reference is made to that certain Financing Agreement by and among Abtech
Holdings, Inc., a Nevada corporation (the “Company”), _____________________
(“Purchaser”), and such other purchasers and debt holders set forth on Exhibit A
thereto (the “Financing Agreement”). Capitalized terms used but not defined
herein have the meanings assigned to them under the Financing Agreement.

 

Pursuant to Section 2.3 of the Financing Agreement, on the date hereof Purchaser
shall provide the Company with $__________.00 (the “Pre-Closing Funds”) to be
applied towards the Minimum Offering Amount. The funds due to the Company by
Purchaser at the Stage One Closing, if it occurs, shall be credited by the
Pre-Closing Funds.

 

In consideration for providing the Pre-Closing Funds, Purchaser will receive the
Company common stock at the Closing Share Price. In the event that neither the
execution of the Financing Agreement nor the Stage One Closing occurs, the
Company shall, at its option, either (i) refund the Pre-Closing Funds to
Purchaser; or (ii) give Purchaser the option to either (a) receive common stock
for the amount provided at a purchase price equal to the average closing price
of the Company’s common stock for the 5 trading days prior to the date that such
amount was provided to the Company; or (b) receive a junior secured promissory
note from the Company for the prepayment amount with such note having an
interest rate of 7.5% and a term of one year. Further, if the Company accepts
the Pre-Closing Funds more than 5 business days before the Stage One Closing,
the Company shall issue to Purchaser a three-year warrant for the purchase of
one (1) share of the Company’s common stock for each dollar of the Pre-Closing
Funds, with such warrant having an exercise price equal to two times the average
closing price of the Company’s common stock for the 5 trading days prior to the
date such amount was provided to the Company.

 

*****

 

Kindly acknowledge your agreement with the foregoing by signing this letter
below and returning a signed copy to me.

 

  Very truly yours,           ABTECH HOLDINGS, INC.,     a Nevada corporation  
        By:             Name:       Title:    

 

Accepted and agreed to this _______ day of ______________, 2015:

 

PURCHASER

 

Signature: ___________________________________________

 

 1 

